DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 and 12-13 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Nov. 12, 2021 has been entered and made of record.  In view of Applicant’s amendments for the title and abstract, the objection to the specification has been expressly withdrawn. 

Allowable Subject Matter
	Claims 1-8 and 12-13 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “base independent claim 1 is amended to incorporate the features of claim 14, with no intervening claims” (Remarks, p. 12).
Accordingly, the closest known prior art, i.e., Hyodo (JP 2017-130021 A), Masamoto et al. (JP 2019-153272 A), Tomaru et al. (US 2021/0055798 A1), Kamata et al. (US 2014/0347322 A1), Brombach et al. (US 2018/0088770 A1), Israr et al. (US 2012/0327006 A1), Nakamura et al. (US 2020/0142489 A1), Takashima et al. (US 2008/0296072 A1), Sudo (US 2012/0256858 A1), Iino (US 2017/0220114 A1), Sugiura et al. (US 2016/0349847 A1), Toyoda et al. (US 2017/0329429 A1), Endo et al. (US 2018/0024638 A1), Koga (US 2013/0222339 A1), and Koyama (US 2015/0370329 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “(ii) changes the first length, the second length, and the third length in accordance with a direction in which the operating body moves on the operation screen of the touch sensor”.
As to claims 2-8, they directly or indirectly depend from claim 1, and are allowed for the same reason above.
As to claim 12, it is persuasive that “claim 12 is amended to be rewritten in independent form to incorporate the features of base claim 1 and any intervening claims 9-10” (Remarks, p. 13).
Accordingly, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the controller reduces the first length, the second length, and the third length as the total number of the plurality of selection target increases”.
As to claim 13, it is persuasive that “claim 13 is amended to be rewritten in independent form to incorporate the features of base claim 1 and any intervening claims 9-10” (Remarks, p. 13).
Accordingly, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the controller increases the first length, the second length, and the third length as the distance between the plurality of selection targets increases”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 2, 2021


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***